Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 41 line 7 after “desirable” insert --- perennial ---.
In claim 41 delete lines 9-12 and insert --- and wherein non-desirable plant species selected from the group consisting of cheatgrass, dandelion and spotted knapweed are controlled in the treated area. --- 
In clam 50 line 6 after “of” insert --- the ---.
In claim 50 delete lines 8-9 and insert --- wherein one or more non-desirable plant species selected from the group consisting of cheatgrass, dandelion and spotted knapweed are controlled in the treated area. --- 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest achieving a soluble boron concentration in soil ranging from 
The USPTO withdraws ODP rejection over USPN 10251399 since USPN ‘399 applies copper not boron as instantly claimed. The USPTO withdraws ODP rejection over USAN 16/988553 since USAN ‘ 553 has a later filing date than instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALTON N PRYOR/Primary Examiner, Art Unit 1616